United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  January 3, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60594
                           Summary Calendar



BALJIT SINGH,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 197 055
                         --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Baljit Singh, a native and citizen of India, petitions this

court to review a decision by the Board of Immigration Appeals

(BIA) denying a motion to reopen removal proceedings.        Singh, who

is a Sikh and hails from Punjab, argues that conditions in India

have changed because the Congress Party, which has historically

committed atrocities against the Sikhs, is now in power.          He also

contends that the original decision denying his applications for

asylum and withholding of removal were in error.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60594
                                -2-
     Singh has failed to show that there is a reasonable likelihood

that he would be granted relief at the reopened hearing.        See

Guevara Flores v. INS, 786 F.2d 1242, 1247 (5th Cir. 1985).   He has

therefore failed to show that the BIA abused its discretion in

denying his motion to reopen.   See Pritchett v. INS, 993 F.2d 80,

83 (5th Cir. 1993).

     Singh’s petition for review is DENIED.